Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action not repeated below are withdrawn based upon the arguments and amendment to the claims.  Responses to the arguments of the applicant are presented after the first rejection they are directed to. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. WO 2017043175, in view of Norizuki et al. JP 2015-068945. 
Hirai et al. WO 2017043175 (US 20180163022 used in lieu of machine translation) teaches a curable composition including 2.3 parts squarilium dye SQ93 (which has basic amine groups see table 1, lambda  max at 720 nm) and a transparency of 95+% over 450-600 nm, 12.9 parts resin 1 (80 mol% benzyl acrylate/20 mol% acrylic acid, similar to the second polymer on page 36 of the instant specification), 12.9 parts crosslinking compound 1 (KAYARAD DPHA, pentaerythritol hexaacrylate),   2.5 parts photoinitiator, 0.5 parts UV absorber, 0.04 parts surfactant, 0.006 parts polymerization inhibitor and solvent (49.6 parts cyclohexanone, 19.3 parts PGMEA).  This composition is spin coated upon a glass substrate and dried to a thickness of 1 micron  (WO at [0239, 0245,0247,0250] , US at [0575-0583, 0652-0653,0627,0631,0639-0641]).   Composition 2, includes   2.3 parts squarilium dye SQ93 (see table 1, lambda  max at 720 nm) and a transparency of 95+% over 450-600 nm, 12.9 parts resin 1 (80 mol% allyl acrylate/20 mol% acrylic acid, same as D-1 of the instant specification), 12.9 parts crosslinking compound 1 (KAYARAD DPHA, pentaerythritol hexaacrylate),   2.5 parts photoinitiator, 0.5 parts UV absorber, 0.04 parts surfactant, 0.006 parts polymerization inhibitor and solvent (49.6 parts cyclohexanone, 19.3 parts PGMEA).  This composition is spin coated upon a glass substrate and dried to a thickness of 1 micron  (WO at [0240,0245,0247,0250] , US at [0584-0592, 0652-0653,0628,0631,0639-0641]).  

    PNG
    media_image1.png
    331
    299
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    196
    304
    media_image2.png
    Greyscale

Examples 5 and 6 are similar to examples 1 and 2 (see table 1), but use squarylium dye SQ13 (which includes the acidic -NHSO2CF3 groups, pKa is 6.33) Other useful curable compounds are disclosed including taught in 20120235099 (WO at [0080-0090], US at [0245-0255]. Alkali soluble resins are discussed as useful when development is desired and alkali soluble resins are disclosed, including those of 20120235099 (WO at  [0144-0156], US at [0355-0373]).  These near-IR filter layers can be used as parts of solid state imaging devices, camera modules, color filters and infrared cut off filters (WO at [0195-0203,0221-0224], US at [0439-0448,0486-0498]). The addition of near IR cyanine or pyrrolopyrrole dyes is disclosed (WO at [0069], US at [0201])
Norizuki et al. JP 2015-068945 (machine translation attached) teaches photosensitive resins for infrared filters.  Useful polymerizable compounds are disclosed including KAYARAD D-330, D-320, D-310 and those bounded by formulae Z-1 to Z-3 [0127-0160, particularly 0136,0141-0145]. Useful alkali soluble resins are disclosed including those illustrated in pages 49-50 and/or used in the examples [0161-0197,0272,0282].
It would have been obvious to replace the pentaerythritol hexaacrylate (DPHA) used in the near-IR absorbing compositions, the near-IR absorbing layers or structures including the Near IR absorbing layers exemplified or rendered obvious by Hirai et al. WO 2017043175 with monomers bonded by formulae Z-1 to Z-3 of Norizuki et al. JP 2015-068945 with a reasonable expectation of forming useful compositions, layers and devices based upon disclosed equivalence in Norizuki et al. JP 2015-068945 at [0136-0146]. 
Further, it would have been obvious to one skilled in the art to use the filter layers rendered obvious by the combination of Hirai et al. WO 2017043175 and Norizuki et al. JP 2015-068945 as part of a solid state imaging device, image display device or infrared sensor based upon the disclosure to do so in Hirai et al. WO 2017043175 and/or to modify the composition by using cyanine or pyrrolopyrrole near-IR absorbers to the composition based upon the direction to do so at (WO at [0069], US at [0201]).
	The applicant argues that there is no teachings within the references to minimize the difference in the Hansen solubility parameters of the polymer and the monomer(s) as set forth in the claims.  The position of the examiner is that compatibility between the components is known to be important as evidenced by the discussion of dispersibility and dispersion stability in Hirai et al. (e.g. [0235,0342,0345-0354,0428-0429] of the US equivalent). The position of the examiner is that one skilled in the art based upon the recognition of importance of the uniformity of the dispersion would seek out monomers compatible with the polymer to promote the formation of a stable dispersion. This would include looking to other monomers compatible with the resins used and known to be functionally equivalent to those of DPHA of Hirai et al. WO 2017043175, such as those of Norizuki et al. JP 2015-068945, which are also used in IR absorbing compositions.  The applicant is free to clearly establish unexpected results relative to the examples, which are the closest prior art. 

Claims 1-4, 7-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Norizuki et al. WO 2015166873, in view of Norizuki et al. JP 2015-068945. 
Norizuki et al. WO 2015166873 ( US 20170038507 used in lieu of machine translation)  teaches in example 1, a composition including 1,69 parts of pyrrolopyrrole dye 1, 1.98 parts of binder A, 0.19 parts of A-DPH-12E (ethoxylated pentaerythritol polyacrylate), 0.09 photoinitiator, 0.01 polymerization inhibitor, 0.0076 surfactant and 4.53 parts PGMEA. (WO  at [0123,0153-0154] , US at [0465-0466,0439])

    PNG
    media_image3.png
    180
    266
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    311
    273
    media_image4.png
    Greyscale

This was spin coated on a glass substrate and dried to a thickness of 0.8 microns, cured and evaluated as in table 1 (WO at [0164-0168], US at [0472-0492]) . Example 4 replaces the monomer with other kayarad monomers (WO at [0170], US at [0496]). Example B1 is similar to examples 1 and 4, but the binder is 
    PNG
    media_image5.png
    243
    210
    media_image5.png
    Greyscale
and it uses kayarad DPHA (pentaerythritol hexaacrylate) as the polymerizable monomer [WO at [0172-0175] , US at [0498-0516]).  These NIR layers are incorporated into an infrared sensor (WO at [0177+] , US at [0517+]. 
It would have been obvious to replace the ethoxylated pentaerythritol hexaacrylate (EO-DPHA) used in the near-IR absorbing compositions, the near-IR absorbing layers or structures including the Near IR absorbing layers exemplified or rendered obvious by Norizuki et al. WO 2015166873 with monomers bonded by formulae Z-1 to Z-3 of Norizuki et al. JP 2015-068945 with a reasonable expectation of forming useful compositions, layers and devices based upon disclosed equivalence in Norizuki et al. JP 2015-068945 at [0131-0146]. 
The applicant argues that there is no teachings within the references to minimize the difference in the Hansen solubility parameters of the polymer and the monomer(s) as set forth in the claims.  The position of the examiner is that compatibility between the components is known to be important as evidenced by the discussion of dispersibility and dispersion stability in Norizuki et al. WO 2015166873 (e.g. [0226,0519-0521], he US equivalent). The position of the examiner is that one skilled in the art based upon the recognition of importance of the uniformity of the dispersion would seek out monomers compatible with the polymer to promote the formation of a stable dispersion. This would include looking to other monomers compatible with the resins used and known to be functionally equivalent to those of ethoxylated DPHA of Norizuki et al. WO 2015166873, such as those of Norizuki et al. JP 2015-068945, which are also used in IR absorbing compositions.  The applicant is free to clearly establish unexpected results relative to the examples, which are the closest prior art. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 18, 2022